Motion referred to the court that rendered the decision. Present — Nolan, P. J., Beldock, Murphy, Hallinan and Kleinfeld, JJ. Motion to resettle order denied, without costs. On the court’s own motion, the decision handed down February 6, 1956, is amended by adding to the second paragraph thereof, after the word “event”, the following: “We have considered the questions of fact and have determined that we would not grant a new trial upon those questions.” Present —-Nolan, P. J., Wenzel, Beldock, Murphy and Ughetta, JJ. [See ante, p. 828.]